              Case 1:18-mj-00177-EPG Document 33 Filed 06/17/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 Robert E. Coyle Federal Courthouse
   2500 Tulare Street
 4 Fresno, CA 93721

 5 (559) 497-4000

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00228-DAD-BAM
                                                                   1:18-MJ-00177-EPG
12                                 Plaintiff,
                                                          STIPULATION REGARDING EXCLUDABLE
13                          v.                            TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                                          FINDINGS AND ORDER
14   CHAMPA SAYADETH,
                                                          DATE: June 22, 2020
15                                Defendant.              TIME: 1 p.m.
                                                          COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for status conference on June 22, 2020. This Court issued General Order 611,
18 which suspends all jury trials in the Eastern District of California scheduled to commence before May 1,

19 2020. On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

20 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to
21 continue all criminal matters to a date after June 1. On May 13, 2020, this Court issued General Order

22 618, which suspends all jury trials in the Eastern District of California until further order of the Court.

23 This and previous General Orders were entered to address public health concerns related to COVID-19.

24          Although the General Order addresses the district-wide health concern, the Supreme Court has
25 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

26 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
27 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

28 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

       STIPULATION REGARDING EXCLUDABLE TIME              1
30     PERIODS UNDER SPEEDY TRIAL ACT
              Case 1:18-mj-00177-EPG Document 33 Filed 06/17/20 Page 2 of 4


 1 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 2 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

 3 orally or in writing”).

 4          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 5 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 6 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 7 justice served by taking such action outweigh the best interest of the public and the defendant in a

 8 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 9 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice
10 served by the granting of such continuance outweigh the best interests of the public and the defendant in

11 a speedy trial.” Id.

12          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

13 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

14 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

15 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

16 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

17 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

18 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

19 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

20 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.
21          In light of the societal context created by the foregoing, this Court should consider the following

22 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

23 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

24 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

25 pretrial continuance must be “specifically limited in time”).

26                                                 STIPULATION

27          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

28 through defendant’s counsel of record, hereby stipulate as follows:

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
                Case 1:18-mj-00177-EPG Document 33 Filed 06/17/20 Page 3 of 4


 1         1.       By previous order, this matter was set for status on June 22, 2020.

 2         2.       By this stipulation, defendant now moves to continue the status conference until

 3 September 28 2020, and to exclude time between June 22, 2020, and September 28 2020, under Local

 4 Code T4.

 5         3.       The parties agree and stipulate, and request that the Court find the following:

 6                  a)     The government has represented that the discovery associated with this case has

 7         been either produced directly to counsel and/or made available for inspection and copying.

 8                  b)     A plea agreement has been provided to the defendant and negotiations are

 9         ongoing.

10                  c)     Counsel for defendant desires additional time is needed to consult with his client,

11         discuss case resolution, continue pre-plea negotiations and conclude any investigation needed.

12         Additionally, the defense is considering filing a dispositive motion and more time is needed to

13         investigate and determine the viability of this motion.

14                  d)     The defendant agrees and stipulates that time should be excluded for the

15         aforementioned reasons.

16                  e)     Counsel for defendant believes that failure to grant the above-requested

17         continuance would deny him/her the reasonable time necessary for effective preparation, taking

18         into account the exercise of due diligence.

19                  f)     The government does not object to the continuance.

20                  g)     In addition to the public health concerns cited by General Order 611 and

21         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

22         this case because Counsel or other relevant individuals have been encouraged to telework and

23         minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

24         contact should the hearing proceed.

25                  h)     Based on the above-stated findings, the ends of justice served by continuing the

26         case as requested outweigh the interest of the public and the defendant in a trial within the

27         original date prescribed by the Speedy Trial Act.

28                  i)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 1:18-mj-00177-EPG Document 33 Filed 06/17/20 Page 4 of 4


 1          et seq., within which trial must commence, the time period of June 22, 2020 to September 28

 2          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 3          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 4          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 5          interest of the public and the defendant in a speedy trial.

 6          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 7 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 8 must commence.

 9          IT IS SO STIPULATED.

10
     Dated: June 17, 2020                                      MCGREGOR W. SCOTT
11                                                             United States Attorney
12
                                                               /s/ LAUREL J. MONTOYA
13                                                             LAUREL J. MONTOYA
                                                               Assistant United States Attorney
14

15
     Dated: June 17, 2020                                      /s/ MARK COLEMAN
16                                                             MARK COLEMAN
17                                                             Counsel for Defendant
                                                               CHAMPA SAYADETH
18

19

20                                                     ORDER
21          IT IS SO ORDERED that the Status Conference is continued from June 22, 2020, to September

22 28, 2020, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to

23 18 U.S.C.§ 3161(h)(7)(A), B(iv).

24 IT IS SO ORDERED.

25
        Dated:      June 17, 2020                               /s/ Barbara   A. McAuliffe            _
26                                                      UNITED STATES MAGISTRATE JUDGE

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
